Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter A. Cummings on 3/11/2021.
The application has been amended as follows: 
	Claim 1 line 2, replace [ wall at ] with --- wall with ----
	Claim 1 lines 18-19, replace [ that is configured for the upper…the platform] with ---- , the upper surface of the platform is configured ----

	Claim 12 line 2, replace [ wall at ] with --- wall with ---
	Claim 13 line 2, after “ are planar “, insert ---- and ----
	Claim 19 line 2, replace [ wall at ] with --- wall with ---
			Line 8, replace [ an ] with --- a ---

Allowable Subject Matter
Claims 1-4, 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art does not show a bracing assembly having a wall brace with an upper and lower shoe pivotally coupled to a tubular member, a ground anchor bracket having a tubular sleeve configured to receive a stem of an earth anchor, a platform attached to the sleeve and having an upper surface supporting the lower shoe of the wall brace, a retention member coupled to the platform and engages an opening the in the lower shoe of the wall brace in combination with other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different brace designs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

3/11/2021